Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matthew Stark on 9/23/21.
	Application is changed as follows:

Claim 1, last line, change
“movement of the blade through the processing space.” to
– movement of the blade through the processing space;
wherein the operable carriage is guided along a linear path between the rest, initial cutting and stopping positions by a linear guide, the linear guide adapted to prevent movement distal from the linear path of the operable carriage, and wherein the linear guide includes at least one guide shaft that extends through a corresponding aperture defined within the operable carriage. –.

Claim 9, last line, change
"movement of the blade through the processing space.” to
– movement of the blade through the processing space;
wherein the operable carriage is guided along a linear path between the rest, initial cutting and stopping positions by a linear guide, the linear guide adapted to prevent movement distal from the linear path of the operable carriage, and wherein the linear guide includes at least one guide shaft that extends through a corresponding aperture defined within the operable carriage. –.
Claim 12, line 1, change “The food processing attachment of claim 10" to – The food processing attachment of claim 9 –
Claim 17, last line, change
"blade through the processing space.” to
– blade through the processing space;
wherein the operable carriage is guided along a linear guide shaft between the rest, initial cutting and stopping positions by a linear guide, the linear guide adapted to prevent movement distal from the linear path of the operable carriage. –.

Cancel claims 2-3, 10-11 and 18.

Allowable Subject Matter
Claims 1, 4-9, 12-17 and 19-20 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Chesley (US 3153436, already of record), Peter (US 6484627, already of record) and Saito (US 4038915, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  a food processing attachment for a food processing device having the operable carriage guided along a linear guide shaft between the rest, initial cutting and stopping positions by a linear guide, the linear guide adapted to prevent movement distal from the linear path of the operable carriage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743